department of the treasury internal_revenue_service washington d c tax exempt and government entities sep si tep ra ty u l xxxxk xxxxx legend taxpayer a xxxxxx ira x xxxxxx bank c xxxxx amount n xxxxx form z xxxxx bank d xxxxx account s xxxxx account t xxxxx account u xxxxx amount o xxxxx amount p xxxxx amount q xxxxx year xxxxx date xxxxx xxxxx page date xxxxx date xxxxx dear xxxxx this is in response to your letter dated date as supplemented by correspondence dated may may august and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations are made under penalties of perjury in support of your ruling_request taxpayer a age represents that he received a distribution from ira x at bank c totaling amount n of which he intended to roll over amount o to another ira at bank d taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to the failure of bank c and bank d to carry out his intended instructions and that as a result of ongoing memory problems due to a prior stroke and concern about a possibly cancerous skin lesion he failed to notice the mistake until after the expiration of the 60-day period taxpayer a represents that he maintained ira x at bank c on date taxpayer a requested that bank c transfer amount n the entire account balance of ira x to account s at bank d on date the day following date taxpayer a’s entire account balance in ira x was transferred by wire transmission to bank d taxpayer a intended that bank d maintain the transferred funds as ira funds however account s the account listed on the transfer request was not an ira when received by bank d the funds were not deposited into an ira account taxpayer a made his request for the transfer by completing form z the general form used by bank c to process jra withdrawals a copy of the form z that taxpayer a executed was submitted as part of this ruling_request on date taxpayer a executed a wire transfer agreement with bank d to authorize wire transmission of funds to or from his account s maintained at bank in addition taxpayer a opened three new_accounts which could be accessed d under the terms of the agreement upon the transfer of amount n to bank d amount n was allocated among the three new_accounts accounts s t and u accounts s and t were certificates of deposit cd with identical terms and which each received one-half of amount o account u a money market account received the remainder of amount n taxpayer a represents that by transferring amount o into accounts s and t he intended on date to make a trustee-to-trustee transfer of most of his investment in ira x to an ira investment at bank d taxpayer a represents that he did not intend that the xxxxx page v remainder of amount n allocated to account u would be treated as a rollover_contribution to an ira on date taxpayer a went to bank d to request withdrawal of amount p to satisfy his required_minimum_distribution from the transferred funds and he discovered that accounts s and t were not ira cds taxpayer a further represents that he suffers from periodic lightheadedness and dizziness and has some problems with his speech and memory as a result of a stroke that occurred approximately seven years prior to date he also represents that during the two month period prior to date he became aware of a possible cancerous skin lesion for which he received treatment approximately one month after date taxpayer a asserts that as a result of the combination of his ongoing memory problems and his preoccupation with his skin condition he failed to carry out the rollover transaction that he intended to accomplish and he failed to recognize his mistake until after the 60-day period had expired based on the facts and representations presented in this letter you request that the service waive the 60-day rollover requirement with respect to the distribution of amount n from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 page sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred errors committed by a financial_institution inability to complete further when amount n was taxpayer a has stated that he gave instructions to bank c which if followed would have resulted in the timely rollover of ira x however the documentation submitted shows that taxpayer a instructed bank c to transfer amount n to account s a non-ira account at bank d transferred to bank d it was divided and deposited into account t and account u in addition to account s all three of which were non-ira accounts a letter from bank d indicates that when it received the wire transfer from bank c it was unaware that amount n constituted proceeds from an ira and that it set up the three non-ira funds at the request of taxpayer a accordingly taxpayer a has not shown that the failure to complete a timely rollover was a result of any error in addition taxpayer a has not shown that on the part of a financial_institution either his memory problems which were long standing and which had not worsened during the period in question or his concerns for his skin condition caused his failure to carry out the intended rollover at the time of the transaction or his failure to notice the error during the days following es page therefore pursuant to sec_408 of the code the service declines to waive the 60-day rollover requirement with respect to the distribution of amount n from ira x this ruling assumes that ira x satisfies the qualification requirements of sec_408 of the code at all times relevant to this transaction no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact 0c d xxxxx by telephone at xxxxx or by fax at xxxxx please address all correspondence to se t ep ra t4 sincerely yours laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc xxxxx xxxxx xxxxx
